tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx taxpayer_identification_number person to contact identification_number telephone number certified mail - return receipt requested uil dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated - october 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective august 20xx the revocation of your exempt status was made for the following reasons you are not operating exclusively for any charitable purpose educational_purposes or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt_purpose as required by sec_1_501_c_3_-1 your activities including your financial transactions more than insubstantially furthered non-exempt purposes moreover you failed to establish that you were not operated for the benefit of private interest of your members president and recognition of exemption pursuant to sec_1_501_c_3_-1 your income inured to the benefit of private shareholders and individuals as required for continued you failed to keep adequate books_and_records and failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 sec_1_6033-2 and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 after august 20xx you are required to file form_1120 u s_corporation income_tax return these returns should be filed with the appropriate service_center for tax years ended july 20xx july 20xx july 20xx july 20xx and july 20xx and for all years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street nw washington dc united_states court of federal claims madison place nw washington dc united_states district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect you taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas’ assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria d hooke director eo examinations enclosure publication department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we’ ll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form a department of the treasury - internal_revenue_service -0002 name of taxpayer explanation of items schedule no ot exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 issue whether the exempt status of under internal_revenue_code irc section sec c should be revoked on the grounds that it served the private benefit of its members and disqualified persons including its president and facts organization was incorporated in the state of in april 19xx on december 20xx the internal_revenue_service service issued a favorable determination_letter to organization recognizing it as tax-exempt under sec_501 the service determined that organization was not a private_foundation because it was classified as a publicly_supported_organization as described in sec_170 for the years under examination organization reported it was not a private_foundation because it was an organization described in sec_170 the organization’s articles of incorporation provide its purpose is similarly organization summarizes its mission on its forms stating its purpose is organization was founded by who served as organization’s first president during her tenure as president was a co-owner of which is a for-profit entity that form 886-a rev department of the treasury - internal_revenue_service page -1- form a name of ‘taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 operates gymnastics and cheerleading facilities in and organization’s inception her business partner since who was also one of the organization’s directors and worked closely with organization trained amateur athletes from ages x through xx in gymnastics and placed them on teams according to age ability et cetera organization then helped the athletes trained by to raise funds to pay the expenses related to sanctioned amateur gymnastics competitions organization also assisted participants in cheerleading competitions to raise funds however organization never disclosed to the service that it intended to support cheerleading activities around 20xx left her position as president of organization and sold her to left interest in when asked explained that with gymnastics after her position and sold her share in however this requirement was waived for replaced this individual and became the served until approximately 20xx in 20xx left organization selected its second president who because she was no longer interested in being involved organization’s third president to hold a position as an officer of the board_of directors organization mandated that an individual be a parent guardian of an athlete training within and signing checks making book entries making day-to-day decisions for the organization and quickbooks records depositing funds reconciling accounts approving expenditures writing has been responsible for recording receipts in organization’s since becoming organization’s department of the treasury - internal_revenue_service form 886-a rev president page -2- form a name of ‘taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 making decisions for the organization’s long-term direction is currently organization’s president and owns with her husband the organization was asked to provide extensive records for all tax years under examination multiple times initially the examination was focused on the year ending july 20xx primary year thus records obtained were for the primary year however after expanding the examination to prior and subsequent tax years the service made repeated requests for records and provided organization several extensions for additional information for the primary as well as new information for all other years throughout the request and extensions the organization provided minimal and incomplete responses according to the records provided organization generated its income from membership fees fundraisers and sponsorships organization’s policy identified in exhibit a item number stated that members were required to pay directly and or to participate in fundraisers in addition to organization’s annual membership fee members were required to pay a team assessment assessment which consisted of each member’s share of cumulative estimated expenses for the year including training coaching fees athletic membership fee meets banners equipment competitive gear and other competition related expenses according to organization’s competitive budget for 20xx-20xx exhibit b the assessment ranged from dollar_figurexxx xx to dollar_figurex xxx xx depending on the athlete’s level and whether travel was involved organization tracked each member’s assessment balance separately to verify that each member met his or her share of the expenses organization communicated about member’s account balance when inquired by that individual members form 886-a rev department of the treasury - internal_revenue_service page -3- fom 886-a department of the ‘treasury - internal_revenue_service -0002 name of taxpayer explanation of items schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 were required to sign a commitment form that acknowledged their commitment to and acknowledged that members would be removed from the team should their attendance fall below xx exhibit c on the commitment form members also signed to acknowledge that they understood that the money provided to the organization would under no circumstances be refunded transferred or directed members who were not current with their assessment were not allowed to participate in organization’s activities as an alternative to paying the assessment organization offered members the option to reduce their assessment obligation by participating in a number of fundraisers organization’s fundraisers included scrip gift wrapping and other fundraisers scrip as used by organization involved interested merchants offering support by allowing the purchase of gift card order fundraiser would travel to the full face value members purchased scrip using a program offered by for exempt_organizations only members participating in this merchant the value of the scrip was also attributed to the members who purchased the gift cards which was also identified on the order form organization’s fundraiser was a discounted gift certificates gift cards members would buy gift cards from organization at form order form organization generated a scrip profit equal to the discount offered by the organization statements showing the members who participated in the gift wrapping program and the total amount generated by each individual member organization would then use records to determine the amount to credit each individual member towards their gifts each gift wrapped earned dollar_figure xx for the organization department of the treasury - internal_revenue_service facility located in the would then provide area to wrap form 886-a rev page -4- form a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 assessment according to members could also raise funds by volunteering to work for when asked explained that she would pay minimum wage to members who volunteered to work for then explained that instead of paying the wages directly members would earn their wages in the form of a donation which was paid to the organization under the individual member’s name and applied to their assessment during the interview explained that organization’s members have consistently carried out organization’s fundraisers in the same manner during organization’s existence the limited historical records provided by organization have shown the same although organization failed to provide extensive records relating to its fundraising activities for the other years under examination explanation indicates that the policies and examination confirmed that while members it had for each year however when asked examination was equal on average to the numbers shown on the 20xx phone list membership may have increased around 20xx organization’s membership for all years under organization’s phone list identified that organization had approximately xx members procedures for organization’s fundraising activities were consistent during all tax years under - during 20xx organization failed to provide more extensive records concerning the number of fundraisers based on these records about xx of members were identified as having elected to satisfy at least part of their assessment through fundraising the records identifying members records such as handwritten notes typed notes order forms scrip deposits and identified a number of members who participated in organization’s department of the treasury - internal_revenue_service statements from form 886-a rev page -5- form a department of the treasury - internal_revenue_service -0002 name of taxpayer explanation of items schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 who participated in organization’s fundraisers also showed a portion of the amounts attributed to each individual member members who participated in fundraising earned the value of the fundraising profits which was then applied to their assessment overall a member’s participation in a fundraiser whether scrip or any other program reduced their assessment based on the amount of funds raised members who did not participate in a fundraiser did not receive a reduction of their assessment the organization’s sponsorship income was primarily generated from businesses advertising in organization’s yearbook organization’s yearbook also contained a significant amount of content related to content within yearbook included e animage of facility on the cover e e e logo identifying background asthe owner of __ and discussing including the history of which included a narrative the entire third page was dedicated to organization but instead were employees of on page one the top right corner contained a three by two inch image of inthe coaches section approximately x of x coaches were not coaches of the content was included in yearbook because organization and organization did not receive any payments from as a sponsor or advertiser according to related content in organization’s yearbook despite the substantial amount of department of the treasury - internal_revenue_service form 886-a rev page -6- had a the form a name of taxpayer explanation of items department of the treasury - internal_revenue_service and 20xx07 schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 very close relationship in explaining the close relationship stated the following concerning both entities e all athletes of the organization were referred to as members of which was title for its athletes e the organization’s policies required all members of the organization to also be members of and receive training from e all of organization’s trainers were also employees of - therefore organization depended on for training in addition to using trainers organization paid for each trainer’s certifications no records were presented showing that reimbursed organization for these expenses e e by received promotion and to generate business income validation for its training programs members of organization attended competitions which were created and hosted whenever organization’s athletes won competitions the expenses_incurred by the organization throughout the years under examination among other things included coaching fees gymnastics and cheerleading entry fees gymnastics and cheerleading uniforms and travel although organization provided limited to no training organization purchased uniforms for coaches and athletes which were used organization also purchased uniforms for athletes which specifically included during training sessions performed by department of the treasury - internal_revenue_service company logo form 886-a rev page -7- form a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office treasury regulations treas reg sec_1 c -1 c operational test- primary activities -an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose distribution of earnings --an organization is not operated exclusively for one or more exempt purposes of its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 tax_court case- form 886-a rev department of the treasury - internal_revenue_service page -8- form a department of the treasury - internal_revenue_service -0002 name of taxpayer explanation of items schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 capital gymnastics booster club inc v commissioner tcmemo_2013_193 government’s position the organization’s exempt status under sec_501 should be revoked on the grounds that it served the private benefit of its members and disqualified persons including its president and members organization’s assessment policy assessment policy provided during the field_examination showed that organization mandated funds be paid_by the members through direct payment and or through fundraising activities sponsored by the booster club refer to exhibit a item number for additional information organization’s assessment policy shares similarities with the policies at issue in capital gymnastics booster club inc v commissioner as with the organization in capital gymnastics booster club organization gave its members the option to pay their assessment in cash or members could raise funds to offset their assessment according to handwritten and typed notes and other records showing a reduction in only certain member’s accounts the members who did not participate in fundraising did not receive any benefit from the fundraising activities of the other members instead those members paid for their full assessment amounts moreover there was no evidence among the records provided that showed funds raised through scrip or other fundraising activities were used to form 886-a rev department of the treasury - internal_revenue_service page -9- form a department of the treasury - internal_revenue_service -0002 name of taxpayer explanation of items schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 support scholarships for other members or to defray the expenses of participation of members who may have been unable to afford the costs rather than operating exclusively for the public organization served the private interest of its members by allowing members to raise funds for their own accounts thus organization failed to meet requirements under sec_501 no part of the net_earnings of the organization may inure to the benefit of any private_shareholder_or_individual as a result organization should be revoked of its exempt status president and given relationship with organization ownership of and her position as organization’s president both and are disqualified persons with respect to organization the policies that required organization’s members to also be members of clearly provided financial benefits to and for the years under examination whether identified as organization’s president or owner and also clearly benefitted from the following e e e the use of the organization’s members to work as volunteers for donations advertising on organization’s publications without compensating organization advertising on uniforms and other items paid for by organization use of training uniforms and other related items for both gymnastics and cheerleading which were purchased by organization form 886-a rev department of the treasury - internal_revenue_service page -10- form a department of the treasury - internal_revenue_service -0002 name of taxpayer explanation of items schedule no or exhibit year period ended 20xx07 20xx07 20xx07 20xx07 and 20xx07 e use of trainers and training curriculum which increased organization’s dependency on operating organization for the benefit of and served the private interest of and as a result organization failed to meet requirements under sec_501 that no part of the net_earnings of the organization may inure to the benefit of any private_shareholder_or_individual consequently organization’s exempt status should be revoked at this time taxpayer’s position the service is awaiting organization’s response conclusion organization’s net_earnings in a substantial part have inured to the benefit of its members its president and this violates both sec_501 and sec_1_501_c_3_-1 and warrants revocation of organization’ sec_501 status effective august 20xx the service has requested completed forms for the years ending july 20xx through july 20xx organization is required to file form_1120 u s_corporation income_tax return for the year ending july 20xx any_tax year thereafter form 886-a rev department of the treasury - internal_revenue_service page -11-
